Citation Nr: 1455315	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-03 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the July 2013 VA examination is inadequate for rating purposes.  Specifically, the examiner did not list the Veteran's current symptoms or address the functional limitations of the Veteran's lumbosacral spine disability.  For instance, the Veteran was unable to perform repetitive-use testing with three reputations due to pain and locking on recovery from various positions.  However, the examiner opined, without rationale, that the Veteran's spine disability does not impact his ability to work.  The examiner's conclusory opinion is contradictory to other evidence of record, such as the Veteran's August 2012 and April 2012 statements, wherein he details tear-inducing back pain while pushing shopping carts and cleaning at work.  As the Board finds that the July 2013 VA examination is inadequate, reexamination is necessary.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional, who has not already examined him.  The examiner is to identify the current severity of the Veteran's service-connected lumbar spine disability.  The examiner is to review the entire claims file, to include any electronic files.  The examination report must include a complete rationale for all opinions expressed.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's lumbar spine disability impacts his ability to work.

2.  Finally, readjudicate the appeal, to include consideration of a claim of entitlement to a total disability rating based on individual unemployability (TDIU) if raised by the record or the Veteran in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


